FILED IN COURT OF APPEALS
                                                           12th Court of Appals 3isrict




                                                                                          FILE COPY
              OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                  P.O. BOX 12308, CAPITOL STATION, AUSTIN, TEXAS 78711




12/18/2015                                                     COA No. 12-14-00201 -CR
LEWIS, CEDRICK BERNARD           Tr. Ct. No. 31189                                          PD-1115-15
On this day the Appellant's Pro Se motion for the Court of Criminal Appeals to
provide a free copy of the appellate record is denied.
                                                                                  Abel Acosta, Clerk

                            12TH COURT OF APPEALS CLERK
                            PAM ESTES
                            1517 W. FRONT, ROOM 354
                            TYLER, TX 75701
                            * DELIVERED VIA E-MAIL *